       Case 1:19-cv-02233-TJK Document 7 Filed 10/01/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS                       )
                                          )
                  Plaintiff,              )
                                          )
            v.                            ) Civil Action No. 19-2233 (TJK)
                                          )
OFFICE OF THE SECRETARY,                  )
U.S. DEPARTMENT OF THE INTERIOR,          )
                                          )
                  Defendants.             )
__________________________________________)

                   JOINT PROPOSED DISCLOSURE SCHEDULE

       Pursuant to the Court’s Minute Order dated September 3, 2019, the parties, by and

through undersigned counsel, report to the Court as follows regarding the Defendants’

production efforts and propose the following schedule in this action under the Freedom of

Information Act (“FOIA”).

       Defendants report that the Office of the Secretary’s FOIA Office (“OS FOIA”)

has completed the search for responsive records and has identified approximately 1,300

pages of emails and attachments. OS FOIA has also identified approximately 25 loose

files as likely responsive, totaling about 850 pages. OS FOIA believes that the loose files

are likely duplicative of other attachments, but OS FOIA has yet fully to compare the

materials. Even if there are no duplicative materials, OS FOIA estimates that the total

page count is approximately 2,150 pages.

       The parties agree that OS FOIA will produce (with appropriate

redactions/withholdings, if any) at least 500 pages a month in a series of rolling releases,

with the first release to be made by October 15, 2019. Accordingly, OS FOIA expects to

complete production no later than February 15, 2020, and perhaps earlier.
       Case 1:19-cv-02233-TJK Document 7 Filed 10/01/19 Page 2 of 3




       The parties propose to stay any additional reporting until after that time. Should

OS FOIA identify additional responsive records during production, the parties propose

that they provide the Court with an amended production schedule. The parties have not

agreed whether 500 pages per month is a reasonable production schedule for any

additional records. However, the parties will continue to communicate during production

in attempts to reach an agreement on production of additional records, if any.

       The parties further propose that Defendants will provide Plaintiff with a legally

compliant search affidavit and Vaughn index within 45 days of completing record

production to inform Plaintiff of the scope of the search OS FOIA completed and the

basis for record withholdings and redactions, if any. Plaintiff will have 45 days to review

the search affidavit and Vaughn index and will advise which, if any, of the withholdings

remain to be addressed through summary judgment, following which the parties propose

to file a Joint Status Report with a proposed schedule for briefing, if necessary.

       In light of the foregoing, the Parties will continue to communicate and propose

that they provide the Court with a joint status report by February 20, 2020.

       Accordingly, the Parties ask that the Court allow these discussions to proceed.

The parties ask the Court to order a production schedule of 500 pages per month starting

on October 15, 2019 and continuing until OS FOIA completes production of the records




                                             -2-
       Case 1:19-cv-02233-TJK Document 7 Filed 10/01/19 Page 3 of 3



it has identified to date. The parties further ask the Court to order a subsequent joint

status report further advising the Court of the status of the case due by February 20, 2020.

       September 30, 2019

                                     Respectfully submitted,

                               /s/               JESSIE K. LIU, DC Bar #472845
 STUART WILCOX, ESQ.                             United States Attorney
 STUART WILCOX LLC
 2340 Dayton Street                              DANIEL F. VAN HORN, DC Bar
 Aurora, CO 80010                                #924092
 (720) 331-0385                                  Chief, Civil Division
 Email:Stuart.Wilcox5@gmail.Com

 Counsel for Plaintiff                        By:                                /s/
                                                W. MARK NEBEKER, DC Bar #396739
                                                Assistant United States Attorney
                                                555 4th Street, NW
                                                Washington, DC 20530
                                                (202) 252-2536
                                                mark.nebeker@usdoj.gov

                                              Counsel for Defendant




                                               -3-
